United States Navy–Marine Corps
            Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Jose D. COLINDRES
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 201800263

       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                          Decided: 8 February 2019.
                               Military Judge:
                Lieutenant Colonel Michael D. Libretto, USMC.
   Sentence adjudged 21 March 2018 by a general court-martial con-
   vened at Marine Corps Recruit Depot, Parris Island, South Carolina,
   consisting of a military judge sitting alone. Sentence approved by con-
   vening authority: confinement for 6 years, 1 reduction to E-1, and a
   dishonorable discharge.
                             For Appellant:
               Commander Richard E.N. Federico, JAGC, USN.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 42 months pursu-
ant to a pretrial agreement.
                 United States v. Colindres, No. 201800263


                 Before HUTCHISON, TANG, and KOVAC
                        Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2